Citation Nr: 0944566	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disabilities.

2.  Entitlement to service connection for bilateral shoulder 
disabilities to include degenerative joint disease.

3.  Entitlement to service connection for a cervical spine 
disability to include degenerative joint disease and/or disc 
disease. 

4.  Entitlement to service connection for bilateral knee 
disabilities.  

5.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Nashville, 
Tennessee, regional office (RO) of the Department of Veterans 
Affairs (VA).  The case has been transferred to the RO in 
Pittsburgh, Pennsylvania.  

This appeal was previously before the Board in August 2007 
but was remanded for additional development.  Regrettably, 
the Board will find that it must once again REMAND this 
appeal to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran contends that he has developed various 
musculoskeletal disabilities as a result of active service.  
He notes that he served as a paratrooper, and he believes 
that the repeated trauma sustained by his body during his 
jumps have resulted in his disabilities.  

In response to the August 2007 remand, the Veteran was 
afforded a VA examination of the muscles in October 2008.  
After a thorough review of the Veteran's medical history 
including his service treatment records and his post service 
medical records as well as a physical examination, the 
diagnoses were degenerative disc disease and degenerative 
joint disease of the subaxial cervical spine; degenerative 
joint disease with subsequent bilateral shoulder arthroplasty 
and residual pain; lumbar spine degenerative scoliosis; 
bilateral ankle strain; left Achilles tendinitis; and 
moderate bilateral knee degenerative joint disease.  The 
examiner opined that it was less likely than not that the 
degenerative disease in the cervical spine, lumbar spine, 
bilateral shoulders, and bilateral knees was incurred in or 
related to active service.  

However, the October 2008 examiner elaborates in his opinion 
as to the etiology of the Veteran's disabilities by stating 
he believed "it is possible that he could have a systemic, 
perhaps rheumatologic, disorder due to his multiple joint 
complaints as well as his back pain and intermittent 
complaints of dysuria while in service, which is causing him 
to have degenerative disease in multiple locations in the 
body."  The Board also noted the possibility of a systemic 
disease in the August 2007 remand.  Unfortunately, the 
Veteran has not been provided a VA examination for systemic 
diseases.  

The VA has a duty to address all issues raised during the 
course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 
413 (1991).  In addition, issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board notes that 
the Veteran's February 2003 claim was for back, neck, legs, 
and knee pain as well as shoulder replacement surgery, and 
not specifically for degenerative joint disease.  The Veteran 
is not required to diagnose himself, and the Board is 
obligated to consider all theories of entitlement.  
Therefore, as the October 2008 VA examiner has raised the 
possibility that the Veteran's multiple joint disabilities 
are the result of a systemic disorder that began during 
service, the Board finds that the Veteran must be scheduled 
for a VA examination to determine whether or not he currently 
has a systemic disorder and, if so, whether or not it is 
related to service.  See also 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the October 2008 examiner opined that the 
Veteran's left Achilles tendonitis was related to the active 
service and was not related to the other multiple joint 
complaints.  The examiner notes that there was clear evidence 
that the Veteran was treated for tendonitis in service with 
crutches and anti-inflammatories.  In that regard, the 
portion of the examination report that describes the findings 
in the Veteran's service treatment records states that there 
are two entries in 1974 regarding his left Achilles 
tendinitis.  

However, upon review of the record the Board discovers that 
the February 1974 service treatment records to which the 
examiner apparently refers shows that the Veteran was treated 
for Achilles tendinitis of the right ankle during service and 
not the left.  The portion of the examination report that 
describes the findings of Achilles tendonitis does not state 
which ankle is affected, note that that condition is 
bilateral, or otherwise indicate if the current diagnosis of 
left Achilles tendonitis was a mistake.  Therefore, the Board 
finds that this opinion must be clarified before addressing 
this matter.  

Similarly, although the October 2008 examiner diagnosed 
bilateral ankle strain, he did not express an opinion as to 
whether or not this disability was related to active service.  
The December 2008 supplemental statement of the case notes 
that additional consideration of the claim for bilateral leg 
pain was deferred for examination clarification.  A Deferred 
Rating Decision dated December 2008 notes that clarification 
was required regarding the diagnoses of left Achilles 
tendonitis, bilateral ankle strain, and the failure to 
address the claim for bilateral leg pain.  There is no 
indication that this clarification was ever obtained, 
although the Veteran's representative states in the October 
2009 informal hearing presentation that the claim for leg 
pain encompasses the Achilles tendonitis.  Therefore, the 
Board believes that the development suggested in December 
2008 must be completed.  Furthermore, as the Veteran's claim 
for service connection for bilateral leg pain was deferred, 
he must be issued a supplemental statement of the case for 
these issues that addresses the additional evidence before 
the Board can consider these claims.  38 C.F.R. § 19.31(b)(1) 
(2009). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination for systemic and 
rheumatologic diseases to be conducted 
by a doctor qualified to express 
opinions in these fields of medicine.  
All indicated tests and studies should 
be conducted.  The claims folder must 
be made available to the examiner for 
use in the study of this case, and the 
examiner must indicate in the 
examination report that it has been 
reviewed.  After completion of the 
record review and examination, the 
examiner should attempt to express the 
following opinions: 
1) Does the Veteran have a current 
diagnosis of a rheumatologic or other 
systemic disease that would account for 
his musculoskeletal disabilities?  If 
so, what is this diagnosis?
2) If the Veteran is found to have a 
current diagnosis of a rheumatologic or 
other systemic disease, is it as likely 
as not (50 percent probability or more) 
that this disability was incurred in or 
as a result of active service?  
The reasons and bases for all opinions 
should be expressed.  

2.  The claims folder should be 
returned to the examiner who conducted 
the October 2008 VA examination.  The 
examiner should be asked to review his 
diagnosis of left Achilles tendonitis 
and his opinion that relates it to 
active service, as well as the February 
1974 service treatment records showing 
treatment for right Achilles 
tendonitis.  He should also review his 
diagnosis of bilateral ankle strain.  
Afterwards, the examiner should attempt 
to express the following opinions:
1). Does the Veteran currently have a 
diagnosis of left Achilles tendonitis 
or right Achilles tendonitis?  In other 
words, did the examiner actually intend 
to make a diagnosis of right Achilles 
tendonitis on the October 2008 
examination?  If the current diagnosis 
is indeed left Achilles tendonitis, 
please provide reasons and basis as to 
why this disability would be related to 
the right Achilles tendonitis treated 
in service.  
2) Is it as likely as not that the 
Veteran's bilateral ankle strain was 
incurred in or as a result of active 
service?  
3) Does the Veteran have any other 
disability of the legs that is 
manifested by pain?  If so, is it as 
likely as not that this disability was 
incurred in or as a result of active 
service? 
The reasons and bases for all opinions 
should be included.  If the October 
2008 examiner is not available, the 
claims folder should be forwarded to 
another equally qualified physician to 
review the records and provide the 
requested opinions.  An additional 
examination should not be scheduled 
unless the examiner states the 
requested opinion cannot be provided 
without a new physical examination. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
MUST include the issues of service 
connection for bilateral leg 
disabilities.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


